DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1
A method for correction of an input dataset, comprising: 
acquiring an input dataset including at least one data error; 
determining a correction function; 
creating a corrected output dataset by application of the correction function to the input dataset; and 
outputting the corrected output dataset, wherein the correction function is embodied to bring about a reduction of at least two data errors that mutually influence one another in the input dataset.


Analysis:
Claim 1 is Ineligible
Step 1: Statutory Category?
Yes. The claim recites a series of steps and is therefore a process.
Step 2A- Prong 1: Judicial Exception recited?
Yes. The claim (starting from point “7” above) recites the limitation(s) of:
determining a correction function; 
creating a corrected output dataset by application of the correction function to the input dataset; and 
outputting the corrected output dataset, wherein the correction function is embodied to bring about a reduction of at least two data errors that mutually influence one another in the input dataset.
[Examiner note(s): point ”6” above is considered a data gathering step].
Examiner treats the aforementioned limitation(s) as combination(s) of: 
a) organizing human activity, b) mathematical concepts and/or c) mental process type grouping of abstract ideas. 
In particular, Examiner considers the step(s) of: 
determining a correction function as falling under both a mental process and/or mathematical concept wherein a correction function serves as a solution to a problem/given criteria.
Examiner further considers the step(s) of: 
creating a corrected output dataset by application of the correction function to the input dataset, as falling under the judicial exception of organizing human activity, wherein the solution (correction function), once obtained, is applied to the initial problem space, thereby solving the problem. Examiner is also of the opinion this step also falls under a mathematical abstraction and/or a mental process;
outputting the corrected output dataset, wherein the correction function is embodied to bring about a reduction of at least two data errors that mutually influence one another in the input dataset. Examiner is of the opinion that outputting a corrected dataset falls under a) organizing human activity - wherein the application of a solution is shown/presented. 
Since the aforementioned limitations represent a combination of judicial exceptions, for purposes of analysis, Examiner identifies the judicial exception as an abstract idea.
Step 2A - Prong Two: Integrated into a Practical Application?
No. The claim does not recite additional elements that integrate the judicial exception into a practical application.
Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept. 
Dependent claims 2-11 and 14-16 when analyzed as a whole are held to be patent ineligible under 35 USC101 because the additional recited limitations fail to establish that the claims are not directed to either a mathematical concept or mental process type abstract idea. The dependent claims further limit the process, but do not add anything significantly more that would make the claims patent eligible.
For completeness of analysis Examiner provides the following for consideration:
Dependent claim 14 is directed to a non-transitory computer program, directly loadable into a memory unit of a computing unit, including program sections for carrying out the method of claim 1 when the computer program is executed in the computing unit. While claim 14 recites additional limitations, the limitations do not result in significantly more than an abstract idea. Additionally, the computer elements (e.g. - computer program; memory unit;  computing unit) are recited with a generality such that the method does not go beyond the abstract idea of solving a problem and presenting the solution.
Dependent claim 15 is directed to a non-transitory computer-readable medium, storing program sections readable in and executable by a computing unit, for carrying out the method of claim 1 when the program sections are executed by the computing unit. While claim 15 recites additional limitations, the limitations do not result in significantly more than an abstract idea. Additionally, the computer elements (e.g. - computer readable medium; computing unit) are recited with a generality such that the method does not go beyond the abstract idea of solving a problem and presenting the solution.
Independent claim 12
A computing unit for correction of an input dataset, comprising: 
an interface configured for acquisition of an input dataset comprising at least one data error; 
a determination unit configured for determining a correction function; 
a correction unit configured for creating a corrected output dataset by applying the correction function to the input dataset; and 
an interface configured for outputting the corrected output dataset, wherein the correction function is embodied to bring about a reduction of at least two data errors in the input dataset that mutually influence one another.


Analysis:
Claim 12 is Ineligible
Step 1: Statutory Category?
Yes. The claim is directed to a computing unit which satisfies the requirement of a product.
Step 2A- Prong 1: Judicial Exception recited?
Yes. The claim (starting from point “38” above) recites a computing unit for performing the operations of:
determining a correction function; 
creating a corrected output dataset by application of the correction function to the input dataset; and 
outputting the corrected output dataset, wherein the correction function is embodied to bring about a reduction of at least two data errors that mutually influence one another in the input dataset.
Examiner is of the opinion that the recited computer functionality is directed to mathematical operations and/or calculation functions that fall within the mathematical type grouping of abstract idea.
For purposes of analysis, Examiner identifies the judicial exception as an abstract idea.
Step 2A - Prong Two: Integrated into a Practical Application?
No. The claim does not recite additional elements that integrate the judicial exception into a practical application.
The computer components (interfaces; determination and correction units) are recited at a high level of generality and add no more to the claimed invention than components that perform mathematical calculation functions routinely provided by a general-purpose computer. Limiting performance of the mathematical calculations to a general-purpose computer, absent more, is not sufficient to transform the recited judicial exception into a patent eligible invention.
Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept.
Dependent claims 13 and 17-20 when analyzed as a whole are held to be patent ineligible under 35 USC101 because the additional recited limitations fail to establish that the claims are not directed to either a mathematical concept or mental process type abstract idea. The dependent claims further limit the process, but do not add anything significantly more that would make the claims patent eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 20160242725
[0033] The process then proceeds to step S420, wherein the identified polarized data corresponding to the polarized photon-counting detectors is skipped during an image pre-reconstruction stage. In the pre-reconstruction stage, processing circuitry of the CT system performs pre-reconstruction by correcting a sinogram (a 2-D array of data containing the projections) for scatter and pileup effects, and performs material decomposition in the projection domain, based on a verified kV-waveform and calibrated beam-hardening tables. For every ray, the scanned spectral data from a photon-counting detector is corrected for scatter and pileup, weighted for noise balance, and decomposed into basis materials.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884